EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claims 19-24 directed to Invention lll non-elected without traverse.  Accordingly, claims 19-24 have been cancelled.
The Claims are amended as follows:
19. (Cancelled)
20. (Cancelled)
21. (Cancelled)
22. (Cancelled)
23. (Cancelled)
24. (Cancelled)	

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 6, 25, 27, 35 and 39 and dependent claims 2-5, 7-18, 26, 28-34, 36-38, 40-41 are considered allowable. Independent claim 1 is allowable because the prior art does not disclose the structure regarding the claimed combination of the two alignment pins that align the impact plate relative to the insert plate so that the side wall of the lip above the threading slot is spaced from the second opposed yarn channel side wall by a distance no greater than the side wall of the insert plate below the threading slot and the opposed second wall of the yarn channel and the alignment recesses in the impact plate and the insert plate are mutually alignable and are only on a same side of the channel as the two alignment pins, to receive the two alignment pins, engagement of the two alignment pins with the two alignment recesses orienting the side wall of the lip above the threading slot relative to the side wall of the insert plate below the threading slot when two alignment pins are received in the two mutually alignable alignment recesses, the insert and impact plates being mountable on a base only on the same side of the yarn channel as the two alignment pins and the first and second alignment recesses to form a narrow jet assembly on the base.
Independent claim 6 is allowable because the prior art does not disclose the structure regarding the claimed combination of the three pin fasteners, aligned along only a second side of the yarn channel opposite from the first side, secure the base support, the insert plate and the impact plate together so that faces of the yarn channel 
Independent claim 25 recites similar structures as Independent claim 6.
Independent claim 27 is allowable because the prior art does not disclose the structure regarding the claimed combination of a textile jet assembly being characterized by two alignment pins extending though the insert plate and into the impact plate on only one side of the yarn channel to align the 7impact plate and the insert plate to form the yarn channel and threading slot therebetween wherein the two alignment pins are asymmetrically located relative to two opposite ends of the insert plate and the impact plate with one of the alignment pins being located relatively further from one of the two ends of the insert plate more closely adjacent thereto, than the other of the two alignment pins is located relative to the other of the two opposite ends of the insert plate to which the other of the two alignment pin is more closely adjacent, and wherein the two alignment pins are located on the same side of the yarn channel where the insert plate is mountable to the base support.

Independent claim 39 is allowable because the prior art does not disclose the structure regarding the claimed combination of two spaced apart pins extend through the insert plate and at least partially into the impact plate on the same side of the yarn channel, one of the pins being an unthreaded alignment pin extending into an open slotted semicylindrical section in the impact plate, with walls forming the open slotted semicylindrical section converging 9to a width substantially equal to alignment pin's diameter to precisely align the impact plate so that the yarn channel will extend in a desired orientation, and wherein the impact plate slides along the insert plate into a position in which the unthreaded alignment pin will be positioned in the open ended slot for orienting the yarn channel.
The prior art does not disclose or teach these structures. The closest prior art appears to be Patent 4,679,284 by Naylor or Patent 6,609,278 by Ritter and they do not disclose or teach these elements.
Drawings
The drawings were received on August 23, 2021.  These drawings are accepted.

Double Patenting
Applicant’s arguments, filed August 23, 2021, with respect to the double patenting rejection has been fully considered and are persuasive.  The double patenting rejection has been withdrawn. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/Primary Examiner, Art Unit 3732